ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-407, concluding that MICHAEL PETER COUTURE of ROCHESTER, NEW YORK, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of fourteen months, as reciprocal discipline pursuant to Rule l:20-14(a)(4), respondent having been suspended from the practice of law in the State of New York effective February 3,1999, on the basis of a guilty plea to a charge of arson;
And the Disciplinary Review Board further having concluded that respondent should not be reinstated to practice in New Jersey until such time as he is reinstated to practice in New York and that to be reinstated in New Jersey, respondent shall submit *190proof of his fitness to practice law, as attested to by psychiatrist approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that MICHAEL PETER COUTURE is suspended from the practice of law for a period of fourteen months and until the further Order of the Court, effective February 3, 1999; and it is further
ORDERED that no petition for reinstatement to practice be submitted by respondent unless and until respondent is reinstated in the State of New York; and it is further
ORDERED that with his petition for reinstatement to practice respondent shall submit proof of his fitness to practice law as attested to by a psychiatrist approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.